Exceptions overruled. In this action of contract, originally in several counts which were reduced by waiver after trial without jury to one count based on an oral contract, the defendant excepts to (1) the dispositions of requests for rulings, (2) rulings on evidence, and (3) the denial of a motion for new trial on the ground of newly discovered evidence. A general finding for the plaintiff was based on considerable written and oral evidence which we have examined. It is not a case where the documentary evidence is conclusive. See Meteor Prod. Co. Inc. V. Société d’Electro-Chemie et d’Electro-Métallurgie, 263 Mass. 543, 547-548, and cases cited. On a reasonable view of the evidence, including rational inferences therefrom, the finding for the plaintiff was at least permissible. Bowers v. Hathaway, 337 Mass. 88, 89. (1) The exceptions to rulings fail because they were (a) directed to counts which were waived after the requests were filed, or (b) based on a specific fact expressly not found by the judge, or (c) requests for findings of fact, or (d) concerned with the legal effect of a portion of the evidence, or (e) not argued. (2) We perceive no error in the rulings on evidence and especially on matters relating to the count on which recovery was based. (3) The denial of the motion for a new trial on the ground of newly discovered evidence was not erroneous. The judge’s discretion was soundly exercised for the reasons stated in Sharpe, petitioner, 322 Mass. 441, 444, and DeLuca v. Boston Elev. Ry. 312 Mass. 495, 497, and eases cited.